                                                                                                      r----
                                                                                                          - --·------�

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations                                           FILED
                                     UNITED STATES DISTRICT Co                                                 OCT 0 5 2018

                                          SOUTHERN DISTRICT OF CALIFORNIA                               CLERK. US l"J!ST><•n COURT
                                                                                                      SOUTHERN OISTR,(;T    CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A c.'e!�IN'-"A=L�C;;.;A�S7'Es=�D:.=_EP�U�T.!JY
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November l, 1987)
                                v.
            GERARDO BEJARANO NUNEZ (I)
                                                                        Case Number:        15CR2033-MMA

                                                                     Federal Defenders, Inc., by: Jamal S. Muhammad
                                                                     Defendant's Attorney
REGISTRATION NO.                14688198

o -
THE DEFENDANT:

IZI   admitted guilt to violation ofallegation(s) No.      1and 2


D     was found guilty in violation ofallegation(s) No.
                                                          ------
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
               1                   nvl, Committed a federal, state or local offense
               2                   nvl, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HONORABLE Michael M. Anello
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                  15CR2033-MMA
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


DEFENDANT:                GERARDO BEJARANO NUNEZ (1)                                               Judgment - Page 2 of 2
CASE NUMBER:              15CR2033-MMA


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Eighteen (18) months with nine months to run concurrent and nine months to run consecutive to case l 8cr2220-MMA




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
           1. Incarceration in or near Manchester, KY to facilitate family visitation.




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

       D    at                              A.M.              on

       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

       D    as notified by the United States Marshal.

       D    as notified by the Probation or Pretrial Services Office.


                                                       RETURN

I have executed this judgment as follows:


       Defendant delivered on



at     ������
                                          , with a certified copy of this judgment.




                                                                   UNITED STATES MARSHAL




                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      15CR2033-MMA
